Campbell, Chief Justice,
delivered the opinion of the court:
This case was heard with that of the New York Central Railroad Company, lessee, No. F-339, decided this day (ante, p. 115), and the questions in the two cases are alike. We hold in this case: (1) That this court has jurisdiction because the asserted claim is founded on a law of Congress; (2) that the order of the Interstate Commerce Commission, objected to by the defendant, was a valid exercise of the commission’s authority under the act of July 28, 1916, 39 Stat. 412, and (3) that the plaintiff is entitled to judgment for the balance due for the period in question, but interest is not allowable. The opinion in the case above mentioned is applicable to this case. Judgment is accordingly awarded.
Moss, Judge; Graham, Judge; and Booth, Judge, concur.